Citation Nr: 0842998	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a urinary tract 
disorder, claimed as hematuria, to include as secondary to 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to October 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefit sought on 
appeal.

The veteran provided testimony during a September 2008 
hearing before the undersigned Veterans Law Judge that raises 
the issue of entitlement to service connection for a kidney 
disorder.  The Board refers this to the RO for appropriate 
development.  


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's urinary tract disorder, claimed as hematuria, 
was incurred or aggravated during service, or was caused or 
aggravated by service-connected PTSD or the military sexual 
trauma that led to PTSD.


CONCLUSION OF LAW

Service connection for a urinary tract disorder, claimed as 
hematuria, to include as secondary to service-connected PTSD, 
is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in November 2004 that fully addressed 
all necessary notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of an April 2005 statement of 
the case and subsequent supplemental statements of the case 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted VA outpatient 
treatment records and was provided an opportunity to set 
forth his contentions during the September 2008 hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded a VA medical examination in November 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

In the present case, the veteran in essence claims that he 
now has hematuria that began as a result of an inservice 
personal assault and beating.  The Board observes that the 
veteran is service-connected for PTSD, based on personal 
trauma/sexual assault, and sexual dysfunction associated with 
PTSD.  

The veteran's service medical records are negative for a 
urinary condition.  A urinary condition was not shown by 
post-service medical records until 2002.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

VA outpatient treatment reports dated as recently as August 
2008 reflect that the veteran has ongoing hematuria.  VA 
medical records also reflect a history of renal cell cancer 
with right partial nephrectomy in January 2004 and a left lap 
assisted open partial nephrectomy in May 2007.  

The medical records before the Board provide differing 
opinions as to the etiology of the veteran's hematuria.  The 
August 2008 VA treatment report relates that the veteran's 
hematuria was highly related to the sexual male assault that 
he endured during his military service and the subsequent 
PTSD.  

In a November 2006 letter, a VA physician who is Chief of 
Urology at the VA New York Harbor Healthcare System, Dr. 
P.L.T.,  noted that the veteran was a patient who had been 
followed for different urologic issues, including hematuria.  
The veteran attributed complaints of hematuria to sexual 
trauma that he supposedly suffered during his military 
service.  He had recurrent gross hematuria over the last 
several years and a hematuria workup had been performed.  To 
date an etiology for this had not been determined.  In a May 
2007 letter, Dr. P.L.T. relates that it was as likely as not 
that the veteran's service-connected PTSD due to male sexual 
trauma was related to his condition of erectile dysfunction 
and idiopathic hematuria.  

An October 2007 memorandum in the claims file notes during a 
conversation with an RO adjudicator Dr. P.L.T. indicated that 
his November 2006 and May 2007 opinions were based on 
information from the veteran.  Dr. P.L.T. was asked to review 
the claims file and provide a specific rationale taking into 
account the documented medical evidence, the veteran's 
contentions and his medical knowledge of the case.

In the report of a corresponding November 2007 VA 
Compensation and Pension examination, Dr. P.L.T. noted that a 
review of the claims file demonstrated that hematuria was not 
addressed until about five years earlier.  The physician 
noted that the veteran's renal cancer and benign prostate 
hemoplagia were not the etiology of his gross hematuria as 
their history was too recent, and the renal cancers were 
located peripherally and away from the collecting system.  
Therefore, the veteran's episodes of hematuria were 
considered as idiopathic.  The VA physician summarized that 
no physical findings or functional disability had been 
associated with the veteran's episodes of gross hematuria.  

The Board finds that Dr. P.L.T.'s November 2007 opinion is 
probative evidence that the veteran does not have an 
underlying disorder that causes his hematuria.  The opinion 
is based on his medical expertise as Chief of Urology at the 
VA New York Harbor Healthcare System, as well as a review of 
the entire medical record, including objective examination 
and laboratory findings.  The latter fact is particularly 
important, in the Board's judgment, as the references make 
for a more convincing rationale.

The significance of Dr. P.L.T.'s medical conclusion that no 
physical findings or functional disability had been 
associated with the veteran's episodes of gross hematuria 
lies in the fact that a mere symptom alone, without a 
diagnosed or identifiable underlying malady or condition, is 
not a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Thus, in the present case the competent medical 
evidence does not demonstrate a medical disorder for which 
service connection may be granted.  

The Court has held that "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  As there is no evidence of a current medical 
disorder for which service connection may be granted, service 
connection is not warranted.


ORDER

Service connection for a urinary tract disorder, claimed as 
hematuria, to include as secondary to service-connected PTSD, 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


